 


AMENDMENT TO
AGREEMENT DATED DECEMBER 31, 2004
 
THIS AMENDMENT (this “Amendment”) is made this 1st day of January 2008 by and
between Icahn Capital Management LP (“ICM”), Icahn Management LP, Icahn Capital
LP (the “Employer”), Icahn Onshore LP (the “Onshore GP”), Icahn Offshore LP (the
“Offshore GP” and together with the Onshore GP, the “Fund GPs”), Icahn
Enterprises L.P. (“IELP”), the Icahn Related Entities (as defined below) and
Vincent J. Intrieri residing at 1675 York Avenue, Unit 4K, New York, NY 10128
(“Employee” or “you”).
 
RECITALS:
 
Employee executed an Agreement dated as of December 31, 2004 (as amended to date
including by this Amendment, the “Agreement”; capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Agreement as
amended) with, among others, Icahn Management LP, the Onshore GP, the Offshore
GP and the Icahn Related Entities (as defined in the Agreement).
 
The Agreement was assigned by Icahn Management LP to ICM on August 8, 2007.
 
Icahn Management LP and ICM have provided administrative and back office
services to Icahn Partners LP, Icahn Master Fund LP and certain other fund
clients (the “Funds”) in consideration of the payment of management fees by the
Funds. The management agreements providing for such management fees (the
“Management Agreements”) were terminated during the first day of January 2008.
 
The limited partnership agreements of the Funds (the “Fund LPAs”) were amended
to provide that as of January 1, 2008 (the “Effective Date”) (i) the Fund GPs
will provide administrative and back office services to the Funds and (ii) the
Fund GPs will receive Special Profits Interest Allocations (as defined in the
Fund LPAs).
 
Each of ICM, the Onshore GP, the Offshore GP and the Employer is owned
indirectly by IELP.
 
Under the Agreement, prior to the amendments contemplated herein, Employee is,
generally speaking, entitled to the following during the Term:
 

a)  
a 2.5% interest in management fees paid between November 3, 2004 and the last
day of the Term, vesting as set forth in the Agreement;

 

b)  
a 2.5% participation in the incentive allocations from the Funds made between
November 3, 2004 and the last day of the Term, vesting as set forth in the
Agreement.

 
Pursuant to the various agreements contemplated above, the management agreement
and the management fees are being terminated and the general partners of the
Funds are going to be receiving Special Profits Interest Allocations from the
Funds (together, the “Termination and Allocation”).   The parties are entering
into this Amendment with the intent of maintaining their economic  rights and
obligations under the Agreement, as generally summarized above in paragraphs (a)
through  (b) taking into account the Termination and Allocation and this
Amendment should be interpreted to maintain the substance of the rights and
obligations set forth in such paragraphs (it being understood by the parties
however that under the Agreement as amended hereby the 2.5% interest in
management fees will instead come only out of profits (through the Special
Profits Interest Allocations) earned by the Funds, if any.
 

--------------------------------------------------------------------------------


 
The parties wish the amendments to the Agreement effected hereby to be effective
as of the Effective Date.
 
In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, effective as of the
Effective Date the parties agree as follows:
 
1.  Management Agreements Termination. The Employee agrees that although the
Management Agreements were in effect for a portion of January 1, 2008 and were
then terminated, he is not entitled to any payment in respect of the management
fees that were payable thereunder prior to termination for 2008 (or thereafter)
inasmuch as the parties to the Management Agreements have agreed that no
management fees were accrued or earned thereunder after December 31, 2007.
 
2.  Employment. Icahn Capital LP shall be an “Icahn Entity” for all purposes of
the Agreement. All references to “Employer” in the Agreement shall be references
to Icahn Capital LP.
 
3.  Amendments to Defined Terms. For all periods from and after January 1, 2008:
 
A.  All references in the Agreement to “the Management Company” shall be
references to “the Fund GPs”.
 
B.  All references in the Agreement to “Management Fees” shall be references to
“the Fund GPs’ Special Profits Interest Allocations” and all references to
“Management Fee Participation” shall be to “Employee’s Special Profits Interest
Allocation Participation”.
 
C.  “The Fund GPs’ Special Profits Interest Allocations” shall mean in respect
of each year of the Term commencing on or after the Effective Date, each of
Onshore GP’s and Offshore GP’s Special Profits Interest Allocations in the
Funds. For the avoidance of doubt, no incremental cost, if any, that may be
incurred by the Fund GPs and that is attributable to the compensation, bonus or
expenses of Carl C. Icahn under his employment agreement dated August 8, 2007,
as amended from time to time, with ICM and IELP or to the earn-out payable to
Mr. Icahn and his Affiliates under the Contribution Agreement executed on August
8, 2007 in connection therewith, or to any expenses incurred because the Fund
GPs will be owned by IELP and its Affiliates (that is, dealing with IELP’s
accounting and reporting requirements), will diminish any amounts to be accrued
or paid to Employee pursuant to the Agreement.
 
4.  Restatement. For all periods from and after January 1, 2008, Section 9 of
the Agreement is hereby amended and restated in its entirety as follows:
 
2

--------------------------------------------------------------------------------


 
9.  Profit Participation.
 
i)  Subject to all of the terms and provisions of this Agreement (including,
without limitation, those relating to vesting and forfeiture) the Employee shall
be entitled to receive 2.5% of the Fund GPs’ Special Profits Interest
Allocations and 2.5% of the Incentive Allocations allocated to the Fund GPs
during the period from January 1, 2008 through the last day of the Term. If, due
to any miscalculation or any other reason, the Employee shall have been
allocated more or less than he is entitled to under the Agreement, then an
appropriate adjustment shall be made.
 
ii)  The Employee’s participation in the Fund GPs’ Special Profits Interest
Allocations and Incentive Allocations for each year shall be reflected by the
establishment of capital accounts (the “Employee Capital Accounts”) in the name
of Employee, as a limited partner, under the Partnership Agreements. As
contemplated by the Fund LPAs, all amounts credited to each Employee Capital
Account in respect of the Fund GPs’ Net Special Interest Allocations and
Incentive Allocations will be invested by the Onshore GP in the Onshore Fund and
by the Offshore GP in Icahn Partners Master Fund LP, Icahn Partners Master Fund
II LP and Icahn Partners Master Fund III LP (collectively, the “Offshore
Funds”), in each case for the benefit of the Employee Capital Account
established in the Onshore GP or Offshore GP, as the case may be. The right of
the Employee to participate in each of the Fund GPs’ Special Profits Interest
Allocations (the “Employee’s Special Profits Interest Allocation Participation”)
and the Incentive Allocations (the “Employee’s Incentive Allocation
Participation”), subject to and in accordance with the terms of this Agreement,
and in any investment made in respect thereof in accordance with the terms of
this Agreement and all returns, earnings and profits thereon, are referred to
collectively herein as the “Profit Participation”.
 
iii)  Subject to the final sentence of this paragraph 9(iii), Employee
acknowledges and agrees that pursuant to the terms of this Agreement, Employee
will only participate in the Fund GPs’ Special Profits Interest Allocations and
Incentive Allocations allocated from January 1, 2008 until he ceases to be
employed hereunder and that if such employment ceases for any reason he will not
accrue any further benefit in respect of the Fund GPs’ Special Profits Interest
Allocations or Incentive Allocations allocated thereafter, nor will he have any
ongoing rights or interest in respect of the Fund GPs’ Special Profits Interest
Allocations or Incentive Allocations allocated on or prior to the date such
employment ceases other than the right to Vested Amounts (as defined below) in
respect of Fund GPs’ Special Profits Interest Allocations and Incentive
Allocations allocated on or prior to the date such employment ceases (and any
investment made in respect thereof, and all returns, earnings and profits
thereon, made in accordance with the terms of this Agreement). Because the Fund
GPs’ Net Special Interest Allocations and Incentive Allocations are made as of
year end (other than in the event of dissolution, partner withdrawal or other
events specified in the Fund LPAs, in which event such allocations are made as
of the date prior to year end specified in such agreement (the periods in
respect of which such allocations are made, each a “Short Period”)), in the
event that the employment of Employee hereunder ceases, the Employee’s Special
Profits Interest Allocation Participation and Incentive Allocation Participation
under this Agreement will include a pro rated portion of 2.5% of the immediately
following Fund GPs’ Special Profits Interest Allocations and Incentive
Allocations (based upon the number of days elapsed in the one year period
beginning on January 1 of the year in which such employment ceases, divided by
365 (and in the case of a Short Period during which such employment ceases, the
number of days elapsed from January 1 of the Short Period until such employment
ceases, divided by the total number of days in the Short Period).
 
3

--------------------------------------------------------------------------------


 
5.  Prior Rights Undiminished. The parties agree and acknowledge that (i) except
as provided in Section 6 below, the Employee’s rights under the Agreement with
respect to periods prior to the Effective Date (including, without limitation,
with respect to management fees and incentive allocations earned and allocated
prior to such date) remain intact and are not amended, affected or diminished in
any way by this Amendment and (ii) this Amendment shall not release the Other
Parties from their obligations under the Agreement, and the Other Parties will
continue to be responsible for the obligations under the Agreement, to the
extent they are not performed by the Fund GPs, the Employer or their affiliates.
 
6.  Deferral Termination Trigger. The Agreement, including without limitation
Section 10 and Section(b)(I) of Schedule A thereof and Section 5 of the February
1, 2007 amendment thereof, is amended pursuant to transition relief promulgated
under Section 409A of the Internal Revenue Code of 1986, as amended, and
contained in Internal Revenue Service Notices 2005-1, 2006-79 and 2007-86 and
Section XI(C) of the preamble to REG-158080-04, 2005-43 I.R.B. 786, dated
October 4, 2005 (Application of Section 409A to Nonqualified Deferred
Compensation Plans), to delete all provisions that would permit or cause any
portion of the deferred Management Fee Participation owing by Icahn Management
LP or ICM to Employee with respect to periods prior to the Effective Date to be
payable to the Employee upon the termination of Management Agreements.
 
7.  Change in Character. For all periods from and after January 1, 2008, and
after giving effect to Section 6 above, Sections 10 and 21(ix) and Section(b)(I)
of Schedule A of the Agreement and Section 5 of the February 1, 2007 amendment
to the Agreement are deleted in their entirety except with respect to the
portions of the Management Fee Participation that were properly deferred
pursuant to the Agreement prior to January 1, 2008. For the avoidance of doubt
and without limiting Section 5 above, such sections (exclusive of the third
sentence of Section 5 of the February 1, 2007 amendment to the Agreement which
is deleted for all purposes) shall continue to be applicable to the portions of
the Management Fee Participation that were properly deferred pursuant to the
Agreement in respect of periods to January 1, 2008.
 
4

--------------------------------------------------------------------------------


 
8.  Vesting. Employee’s right to receive any amount or payments in respect of
the Profit Participation allocated from and after the Effective Date shall vest
in accordance with Section 11 of the Agreement, taking into account for such
purpose Employee’s periods of service with Icahn Management LP, ICM and the
other Icahn Related Entities commencing January 1, 2005 through the date
preceding the Effective Date, and Employee’s periods of service with the
Employer and the other Icahn Related Entities from and after the Effective Date.
For the avoidance of doubt, none of the execution of this Amendment, the
termination of the Management Agreements or the Employee’s ceasing to provide
services to ICM as of the Effective Date shall accelerate vesting of the Profit
Participation payable by Icahn Management LP or ICM pursuant to Section 11 of
the Agreement.
 
9.  Withdrawal. Sections 12(ii) and 13 of the Agreement are amended to delete
the following text in both places where it appears: “(calculated in accordance
with the methodology set forth in the Partnership Agreement of the applicable
Fund GP)”.
 
10.  Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that State, without regard to any choice of law
provisions thereof. All disputes arising out of or related to this Amendment
shall be submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Amendment.
 
11.  Agreement in Force. Except as specifically amended by this Amendment, all
terms and provisions of the Agreement, shall remain and continue in full force
and effect.
 
12.  Responsibility of IELP. IELP shall be jointly and severally responsible for
the obligations of the Employer and the Fund GPs under the Agreement.


 


 
[INTENTIONALLY LEFT BLANK]
 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
 
 
/s/ Vincent J. Intrieri          
Vincent J. Intrieri
 
ICAHN CAPITAL MANAGEMENT LP
 
By: /s/ Edward Mattner        
Name: Edward Mattner
Title: Authorized Signatory
 
ICAHN MANAGEMENT LP
 
By: /s/ Edward Mattner        
Name: Edward Mattner
Title: Authorized Signatory
 
ICAHN CAPITAL LP
By: IPH GP LLC, its general partner
By: Icahn Enterprises Holding L.P.
By: Icahn Enterprises G.P. Inc.
 
By: /s/ Andrew Skobe        
Name: Andrew Skobe
Title: Chief Financial Officer
 
ICAHN ONSHORE LP
 
By: /s/ Edward Mattner        
Name: Edward Mattner
Title: Authorized Signatory
 
ICAHN OFFSHORE LP
 
By: /s/ Edward Mattner        
Name: Edward Mattner
Title: Authorized Signatory
 
6

--------------------------------------------------------------------------------


 
ICAHN ENTERPRISES L.P.
By: Icahn Enterprises G.P. Inc., its general partner


By: /s/ Andrew Skobe        
Name: Andrew Skobe
Title: Chief Financial Officer
 
ICAHN RELATED ENTITIES
 
By: /s/ Carl Icahn            
Name: Carl Icahn
Title: Authorized Signatory


7

--------------------------------------------------------------------------------


 